 1
 2
 3
 4
 5
 6
 7
 8               THE UNITED STATES DISTRICT COURT FOR THE
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   BALBOA CAPITAL                          Case No.: 8:20-CV-00207-SB (DFMx)
     CORPORATION, a California
12   corporation,                            [Assigned to the Hon. Stanley
                                             Blumenfeld, Jr.]
13                     Plaintiff,
                                             JUDGMENT ON SPECIAL
14               vs.                         VERDICT
15   NEW IMAGE DENTAL
     LABORATORY, INC., a Georgia
16   corporation; and DOES 1 through 10,
     inclusive,
17
                       Defendants.
18
     _____________________________________
19
     NEW IMAGE DENTAL
20   LABORATORY, INC., a Georgia
     corporation,
21
                       Counter-Plaintiff
22                     And Third Party
                       Plaintiff,
23
                vs.
24
     NATIONAL PROCESSING
25   ALLIANCE, INC.,
26                     Counter-Defendant
                       And Third Party
27                     Defendant.
28
                                                          8:20-CV-00207-SB (DFMX)
                                                    JUDGMENT ON SPECIAL VERDICT
 1         This matter came on regularly for trial by jury on June 7, 2021, and
 2   continued each Court day thereafter through June 10, 2021, in Department 6C of
 3   the United States District Court for the Central District of California, the Honorable
 4   Stanley Blumenfeld, Jr. presiding. Appearances were made on behalf of plaintiff
 5   Balboa Capital Corporation (“Balboa”) by Neal S. Salisian and Isabelle Vidro.
 6   Appearances were made on behalf of defendant New Image Dental Laboratory, Inc.
 7   (“NIDL”) by Terry Higham, Ronald St. John, and Gary Hooper.
 8         A jury of 6 persons was regularly impaneled and sworn. After the jury heard
 9   the evidence and arguments of Counsel, the Court duly instructed the jury, and the
10   case was submitted to the jury. The jury deliberated and thereafter returned its
11   unanimous verdict as follows:
12                                     Special Verdict Form

13
     1.    Did Balboa Capital and New Image Dental Laboratory enter into a contract?
14
15
     _X__ Yes
16
     ___ No
17
18
           If your answer to question 1 is yes, then answer question 2. If you answered
19
     no, stop here, answer no further questions, and have the presiding juror sign and
20
     date this form.
21
22
23
     2.    Did Balboa Capital do all, or substantially all, of the significant things that
24
     the contract required it to do?
25
26
     _X__ Yes
27
     ___ No
28
                                                 2
                                                               8:20-CV-00207-SB (DFMX)
                                                         JUDGMENT ON SPECIAL VERDICT
 1
 2         If your answer to question 2 is yes, then answer question 3. If you answered
 3   no, stop here, answer no further questions, and have the presiding juror sign and
 4   date this form.
 5
 6   3.    Did all conditions that were required for New Image Dental Laboratory’s
 7   performance occur?
 8
 9   _X__ Yes
10   ___ No
11
12         If your answer to question 3 is yes, then answer question 4. If you answered
13   no, stop here, answer no further questions, and have the presiding juror sign and
14   date this form.
15
16   4.    Did New Image Dental Laboratory fail to do something that the contract
17   required it to do?
18
19   _X__ Yes
20   ___ No
21
22         If your answer to question 4 is yes, then answer question 5. If you answered
23   no, stop here, answer no further questions, and have the presiding juror sign and
24   date this form.
25
26   5.    Was Balboa Capital harmed by New Image Dental Laboratory’s failure to do
27   something that the contract required it to do?
28
                                                3
                                                              8:20-CV-00207-SB (DFMX)
                                                        JUDGMENT ON SPECIAL VERDICT
 1   _X__ Yes
 2   ___ No
 3
 4           If your answer to question 5 is yes, then answer question 6. If you answered
 5   no, stop here, answer no further questions, and have the presiding juror sign and
 6   date this form.
 7
 8   6.      What are Balboa Capital’s damages?
 9
10           $ 100,881.45
11
12           Based on the Special Verdict Form returned by the jury, Balboa is entitled to
13   judgment against NIDL in the principal amount of $100,881.45.
14           NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED
15   that plaintiff Balboa Capital Corporation have and recover as follows against
16   defendant New Image Dental Laboratory, Inc.:
17
18        1. The principal amount of $100,881.45;
19        2. Such other costs and attorneys’ fees due, if any, pursuant to post-judgment
20           motion practice.
21
             IT IS SO ORDERED.
22
23   Dated: June 14, 2021

24
25                                                    Stanley Blumenfeld, Jr.
                                                     United States District Judge
26
27
28
                                                 4
                                                               8:20-CV-00207-SB (DFMX)
                                                         JUDGMENT ON SPECIAL VERDICT
